Citation Nr: 0212469	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  01-09 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a higher initial evaluation for actinic skin 
disease, to include skin cancer, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

INTRODUCTION

The veteran had active service from February 1965 to April 
1970, and from July 1970 to July 1985.  This matter comes 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

Initially, the Board notes that in his May 2001 notice of 
disagreement, the veteran raised the issue of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  The Board 
refers this matter back to the RO for any necessary action.   


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

2.  From January 28, 1992, to August 29, 2002, the veteran's 
actinic skin disease, to include skin cancer, was productive 
of well-healed, depigmented, scars that were not truly 
disfiguring, a mild tingling in some scars and chronic sun 
damage; it was not productive of constant itching or 
exudation, extensive lesions or marked disfigurement, or of 
ulceration, extensive exfoliation or crusting and systemic or 
nervous manifestations, nor was it exceptionally repugnant.  

3.  From August 30, 1992, the veteran's actinic skin disease, 
to include skin cancer, is productive of well-healed, 
depigmented, scars that are not truly disfiguring, a mild 
tingling in some scars and chronic sun damage, and affects 20 
to 40 percent of the entire body, or 20 to 40 percent of 
exposed areas.  



CONCLUSIONS OF LAW

1.  The criteria for a higher initial evaluation in excess of 
10 percent have not been approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, Part 4, including § 4.118, Diagnostic Codes 
7806, 7818, 7819 (2002).   

2.  The criteria for an increased evaluation of 30 percent 
from August 30, 2002, have been approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 67 Fed. 
Reg. 49,590-9 (July 31, 2002) (to be codified as amended at 
38 C.F.R. § 4.118); 38 C.F.R. §§ 3.102, 3.159, Part 4, 
including § 4.118, Diagnostic Codes 7806, 7818, 7819 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that the duties required under the 
Veterans Claims Assistance Act of 2000 (VCAA) have been met 
in this case.  See Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 
9, 2000); see also 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159).  The Board observes that the 
veteran was provided adequate notice as to the evidence 
necessary to substantiate his claim, as well as the 
applicable laws and regulations, as indicated in the rating 
decision, statement of the case and letters from the RO.  The 
Board also finds that the RO made satisfactory efforts to 
ensure that all relevant evidence was associated with the 
claims file.  The claims file contains all relevant medical 
records, including service medical records and VA medical 
records, as well as medical treatise information supplied by 
the veteran.  The veteran was provided with timely VA 
examinations, and he was given a hearing in June 2002.  There 
is no indication in the claims file that there are additional 
relevant records that have not yet been obtained for this 
matter.  As such, the Board finds that all relevant facts 
have been properly and sufficiently developed and that no 
further development is required to comply with the duty to 
assist the veteran in obtaining the evidence pertinent to his 
claims.

The veteran has a history of actinic skin disease, to include 
skin cancer, that has been associated with extensive sun 
exposure during active service.  The Board notes that the 
veteran expressed disagreement with the original assignment 
of a 10 percent evaluation following the award of service 
connection for his claim, and as such, the severity of his 
disability will be considered during the entire period, from 
the initial assignment of the disability rating to the 
present, including the applicability of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

The evidence in the claims file reflects that the veteran 
first experienced skin problems requiring treatment while in 
service, including a history of sunburns.  In September 1992, 
after service, the veteran underwent a shave biopsy of his 
left lateral thumb at a VA facility, which revealed lichenoid 
actinic keratosis and solar elastosis.  A May 1993 VA 
examination report showed an evaluation of the veteran from 
the waist up, with a diagnosis of actinic keratosis, but no 
current skin cancers.
At a May 1997 VA scars examination, the veteran relayed that 
in November 1987, he experienced his first skin cancer, on 
the lower lip, but that there had been no recurrence.  He 
indicated that he had undergone multiple medicinal treatments 
for the arms and face.  The examiner noted multiple actinic 
keratoses on the arms and face, and significant actinic 
damage of the neck, arms and face, but no malignancies or 
other skin lesions.  He diagnosed actinic-related disease and 
well-healed scars at prior excision sites, with no 
recurrence.  He commented that due to the actinic damage, the 
veteran will continue to have intermittent problems with 
actinic-related diseases like skin cancer.

At another VA examination in October 2000, the veteran 
reported having at least six skin cancers surgically removed 
from his lip, the back of the neck and the upper extremities, 
between 1987 and 1996.  He stated that he had had many 
precancerous growths removed via cryotherapy since 1974, had 
used a topical cream to treat these growths, and currently 
uses a high-protection sunscreen.  He complained of a mild 
tingling in the scars of his left upper extremity.  The 
examiner documented seven old, well-healed, depigmented scars 
of 0.5 to 1.5 centimeters in size, labeled not truly 
disfiguring.  The diagnoses were a history of multiple 
precancers and skin cancers, and sun-damaged skin.  Past 
photographs in the claims file, as well as additional ones 
taken at this examination, reflect extensive sun damage.  
The veteran's actinic skin disease, to include skin cancer, 
is currently rated 10 percent disabling under Diagnostic Code 
(DC) 7818 for new malignant skin growths.  38 C.F.R. § 4.118.   
DC 7818 directs the RO to rate scars, disfigurement, etc., on 
the extent of constitutional symptoms and physical 
impairment.  Id.  A supplemental note to this section states 
that unless otherwise provided, the RO is to rate codes 7807 
through 7819 as for eczema, dependent upon the location, 
extent and repugnant or otherwise disabling character of the 
manifestations.  Id.  The RO determined that, awarding all 
reasonable doubt in favor of the veteran, the current level 
of disability more nearly approximates a 10 percent rating 
(for exfoliation, exudation or itching, if involving an 
exposed surface or extensive area), and the Board agrees.  
See 38 C.F.R. §§ 3.102, 4.7, 4.118 (2002).  The evidence of 
record reflects that the veteran's current symptomatology of 
well-healed and depigmented scars, mild tingling in some 
scars and chronic sun damage, simply does not merit a higher 
rating under the criteria of DC 7806.  

The Board notes the veteran's dissatisfaction with having his 
disability rated as analogous to eczema, which he feels is 
inappropriate.  The Board has considered entitlement to a 
higher initial evaluation under other codes, but observes 
that many of the potentially applicable ones are found from 
DC 7807 to DC 7819, which are all still rated on the same 
criteria as eczema per DC 7806.  See 38 C.F.R. § 4.118.

The Board has also considered the availability of a higher 
initial evaluation under the scar rating codes.  Of these 
codes, only DC 7800 is potentially applicable; the evidence 
does not reflect that these scars are the result of third 
degree burns (DC 7801) or that they cause any limitation of 
function of the body parts where they are located (DC 7805), 
while the remaining codes (DC 7802, DC 7803 and DC 7804) do 
not provide for a rating above 10 percent.  Id.  Under DC 
7800 (for disfiguring scars of the head, face or neck), to 
award a 30 percent rating, the scars must be severe.  Id.  
The Board notes that the October 2000 VA examiner 
specifically opined that the scars were well-healed, 
depigmented and not truly disfiguring, so a higher initial 
evaluation is therefore not available under this code.  

The Board observes, however, that the diagnostic criteria for 
rating disabilities of the skin were recently modified, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590-9 (July 
31, 2002).  Where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  See Marcoux v. Brown, 9 Vet. App. 289 
(1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that per Karnas, the new diagnostic criteria 
are more favorable to the veteran's claim, and as such, may 
apply to afford his disability a higher rating from the 
applicable effective date of August 30, 2002.  (The Board 
accordingly notes that given this recent effective date, only 
the old rating criteria are applicable to the veteran's claim 
from January 28, 1992, the date of the claim, through August 
29, 2002.)  Under the new criteria, DC 7818 (malignant skin 
neoplasms other than malignant melanoma),  DC 7819 (benign 
skin neoplasms) and DC 7833 (malignant melanoma) direct to 
rate the condition as disfigurement of the head, face or neck 
under DC 7800, scars (DCs 7801, 7802, 7803, 7804 or 7805) or 
impairment of function.  38 C.F.R. § 4.118. 

The Board notes that as the October 2000 examiner found the 
veteran's scars to be well-healed, depigmented and "not 
truly disfiguring," the new criteria available under DCs 
7800 through 7805 cannot be applied to afford a rating in 
excess of 10 percent.  See 38 C.F.R. § 4.118.  The Board also 
observes that there were no findings of impairment of 
function so as to rate the veteran's disability in line with 
the body part affected.  Id.  Instead, the Board finds that 
continuing to rate the veteran's disability analogous to 
eczema under DC 7806 is most appropriate course of action 
here, as the new criteria provide greater latitude to afford 
a higher rating.    

Under the new criteria of DC 7806, a 30 percent rating is 
available when 20 to 40 percent of the entire body, or 20 to 
40 percent of exposed areas, is affected, while a 60 percent 
rating (the maximum available under this code) is applicable 
in cases where more than 40 percent of the entire body or 
more than 40 percent of exposed areas is affected.  38 C.F.R. 
§ 4.118.  (The Board also notes that this code also addresses 
cases involving systemic therapy, which is not the case 
here.)  Under the new criteria of DC 7806, the Board finds 
that a 30 percent rating, and no more, is appropriate for 
current manifestations of sun-damaged skin, well-healed and 
depigmented scars and no active disease.  Further, based on 
these symptoms, no other code under the new criteria applies 
to afford a rating in excess of 30 percent.

The Board acknowledges the veteran's testimony that his 
disability affects his employment opportunities and ability 
to participate in many activities.  The Board finds, however, 
that there has been no showing that this disability has: (1) 
caused marked interference with employment beyond the 
interference contemplated in the newly assigned 30 percent 
rating; (2) necessitated frequent periods of hospitalization; 
or (3) otherwise rendered impracticable the regular schedular 
standards.  The Board recognizes that the veteran has been 
instructed to avoid sun exposure, but notes that sun exposure 
is probably unwise for many skin conditions; therefore, this 
restriction does not create an unusual or exceptional 
disability picture.  In the absence of such a situation, 
further development under 38 C.F.R. § 3.321(b)(1) for 
extraschedular evaluation is not warranted.  See 38 C.F.R. 
§ 4.1 (2002); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a higher initial evaluation in excess of 10 
percent for actinic skin disease before August 30, 2002, to 
include skin cancer, is denied.

Entitlement to an increased evaluation of 30 percent, 
effective from August 30, 2002, is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



